           Case MDL No. 3006 Document 16-4 Filed 05/13/21 Page 1 of 1




      BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT
                            LITIGATION

 In re Tasigna Product Liability Litigation                      MDL No. 3006

                                   PROOF OF SERVICRE

I hereby certify that a copy of the foregoing Brief and Proof of Service was served on counsel for
all parties pursuant to the Court’s CM/ECF system on May 13, 2021 as follows:



Melanie H. Muhlstock
Parker Waichman LLP
Counsel for Plaintiffs:
    •   Sheila Colella, D. Conn. No. 3:20-cv-00367
    •   Robin Davis, M.D.N.C. No. 1:20-cv-01127
    •   Charlotte Dean, D.N.J. No. 2:20-cv-02755
    •   Jeffrey Giancaspro, M.D. Fla. No. 3:20-cv-00346
    •   Teresa Gustin, Pamela Gustin, Gustin Family Trust, No. 2:20-cv-02753
    •   Ronald Hurd, D.N.M. No. 2:20-cv-00262
    •   Douglass Isaacson, D.N.D. No. 3:21-cv-00057
    •   Stephen Lally, S.D.N.Y. No. 1:20-cv-02359
    •   Robert Merced, Estate of Elvia Rivera, M.D. Fla. No. 8:20-cv-00687
    •   Curtis Pederson, W.D. Wash. 3:20-cv-05216
    •   Randy Poitra, D.N.D. 3:20-cv-00123

Joe G. Hollingsworth
Hollingsworth LLP
Counsel for Defendant Novartis Pharmaceuticals, Inc.




                                                                   /s/ Richard M. Elias
                                                                   Richard M. Elias
